 



Exhibit 10.2
EXECUTION VERSION
LETTER AMENDMENT NO. 4
to
AMENDED AND RESTATED
MASTER SHELF AGREEMENT
As of June 29, 2006
Prudential Investment Management, Inc.
The Prudential Insurance Company of America
Pruco Life Insurance Company
Pruco Life Insurance Company of New Jersey
Gibraltar Life Insurance Co., Ltd.
RGA Reinsurance Company
Connecticut General Life Insurance Company
Zurich American Insurance Company
The Prudential Life Insurance Company, Ltd.
Prudential Retirement Insurance and Annuity Company
MTL Insurance Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Ladies and Gentlemen:
     We refer to the Amended and Restated Master Shelf Agreement, dated as of
March 31, 2005, as amended by Letter Amendment No. 1 dated as of June 22, 2005,
by Letter Amendment No. 2 dated as of November 1, 2005 and by Letter Agreement
No. 3 dated as of March 13, 2006 (as so amended, the “Agreement”), among
Crosstex Energy, L.P., a Delaware limited partnership (the “Company”), and
Crosstex Energy Services, L.P., a Delaware limited partnership, on one hand, and
each of you (the “Purchasers”), on the other hand. Unless otherwise defined in
this Letter Amendment No. 4 to Amended and Restated Master Shelf Agreement (this
“Amendment”), the terms defined in the Agreement shall be used herein as therein
defined.
     Crosstex Energy Services, L.P., a Delaware limited partnership and
Subsidiary of the Company (“CESL”), intends to acquire (the “Chief Acquisition”)
all of the membership interests of Chief Midstream Holdings LLC, a Texas limited
liability company (“Holdings”), pursuant to the Membership Interest Purchase and
Sale Agreement dated as of May 1, 2006 among the various parties listed therein
as “sellers” (collectively, the “Seller”), Holdings, Chief Resources LLC and
CESL (the “Chief Purchase and Sale Agreement”), and all other agreements,
instruments or documents executed in connection therewith or otherwise related
to the Chief Acquisition (collectively, the “Chief Acquisition Documents”).
Holdings, Chief

 



--------------------------------------------------------------------------------



 



Midstream LLC, a Texas limited liability company, Eagle Mountain Gas Partners
LLC, a Texas limited liability company, and Eagle Mountain Pipeline Company,
L.P., a Texas limited partnership, are referred to herein as the “Chief Acquired
Companies”).
     The Company desires make certain amendments to the Agreement as hereinafter
provided and to obtain the Purchasers’ consent to the Chief Acquisition. Subject
to the terms and conditions specified herein, the Purchasers have indicated
their willingness to make such amendments and to provide such consent, all as
more particularly set forth herein.
     Accordingly, subject to satisfaction of the conditions set forth in
paragraph 8 hereof, and in reliance on the representations and warranties of the
Company set forth in paragraph 7 hereof, the Purchasers hereby agree with the
Company to amend the Agreement as provided in paragraphs 1 through 5 below and
to consent to the Chief Acquisition as provided in paragraph 6 below, effective
in each case as of the Amendment No. 4 Effective Date (as defined in paragraph 8
below).
     1. Amendment to Paragraph 5P(a). Post-Closing Requirements. Paragraph 5P(a)
of the Agreement is amended in its entirety to read as follows:
(a) Within 90 days following the Amendment No. 4 Effective Date, the Company and
the Guarantors shall execute such Mortgages and other Security Documents as the
Required Holder(a) may reasonably require to perfect Liens on all material
pipeline, gas gathering and processing assets of the Company and the Guarantors
acquired in connection with the Chief Acquisition. In connection with the
execution and delivery of such Mortgages and other Security Documents, the
Company and the Guarantors shall deliver to the Collateral Agent such other
documents, certificates, opinions and agreements as the Required Holder(s) may
reasonably request.
     2. Amendment to Paragraph 5R. Excess Leverage Fee. Paragraph 5R of the
Agreement is amended in its entirety to read as follows:
     5R. Excess Leverage Fee. If the Leverage Ratio as of the end of any fiscal
quarter set forth below is within a range specified for such fiscal quarter,
then for such fiscal quarter the Company agrees to pay to the holders of the
Notes, in addition to the interest accruing on the Notes, a fee (the “Excess
Leverage Fee”), payable in arrears on or before the 45th day after the end of
such fiscal quarter, equal to the product of (i) the percentage set forth below
for such fiscal quarter and range, multiplied by (ii) the daily average
outstanding principal balance of the Notes during such fiscal quarter. The
payment of the Excess Leverage Fee shall not constitute a waiver of any Default
or Event of Default.

2



--------------------------------------------------------------------------------



 



                  Leverage Ratio Range   Excess Leverage Fee
Fiscal Quarter ending September 30, 2006:
  Greater than 4.90 to 1.00 but less than or equal to 5.00 to 1.00     0.08 %
 
           
 
  Greater than 5.00 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarters ending December 31, 2006 and March 31, 2007:
  Greater than 4.75 to 1.00 but less than or equal to 5.00 to 1.00     0.08 %
 
           
 
  Greater than 5.00 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarter ending June 30, 2007:
  Greater than 4.55 to 1.00 but less than or equal to 4.90 to 1.00     0.08 %
 
           
 
  Greater than 4.90 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarters ending September 30, 2007 and December 31, 2007:
  Greater than 4.30 to 1.00 but less than or equal to 4.55 to 1.00     0.08 %
 
           
 
  Greater than 4.55 to 1.00 but less than or equal to 4.75 to 1.00     0.15 %

     3. Amendment to Paragraph 6A(3). Leverage Ratio. Paragraph 6A(3) of the
Agreement is amended in its entirety to read as follows:
     6A(3). Leverage Ratio. The Company shall not, as of the end of any fiscal
quarter, permit the Leverage Ratio for the Company and its Subsidiaries on a
Consolidated basis to be greater than (i) 5.25 to 1.00 for any fiscal quarter
ending during the period commencing on the Amendment No. 4 Effective Date and
ending June 30, 2007, (ii) 4.75 to 1.00 for any fiscal quarter ending during the
period commencing on July 1, 2007 and ending on December 31, 2007 and (iii) 4.25
to 1.00 for any fiscal quarter ending thereafter; provided, however, that during
an Acquisition Adjustment Period, the Leverage Ratio shall not be greater than
5.25 to 1.00.

3



--------------------------------------------------------------------------------



 



     4. Amendment to Paragraph 6J. Bank Agreement. Paragraph 6J of the Agreement
is amended in its entirety to read as follows:
     6J. Bank Agreement. The Company will not amend, supplement or otherwise
modify any term of the Bank Agreement without the prior written consent of the
Required Holders, which consent will not be unreasonably withheld, which
amendment, supplement or modification would have the effect of (i) increasing
the aggregate commitments under the Bank Agreement above $1,300,000,000,
(ii) increasing the rate of interest except with respect to imposing the default
rate as provided for in the Bank Agreement on the date hereof or any fees
charged on the Bank Obligations or (iii) being materially adverse to the
interests of the Holders.
     5. Amendments to Paragraph 10B. Other Terms.
     (a) The definition of “Acquisition Adjustment Period” in paragraph 10B of
the Agreement is amended in its entirety to read as follows:
     “Acquisition Adjustment Period” means at any time after the Amendment No. 4
Effective Date, any period of three consecutive fiscal quarters commencing on
the first day of the fiscal quarter during which the Company or any of its
Subsidiaries consummates any Acquisition (other than the Chief Acquisition) in
which the purchase price therefor exceeds $50,000,000 (whether such purchase
price is paid in cash, by the assumption of Debt of the Person or assets so
acquired, or otherwise) and ending on the last day of the third fiscal quarter
following such date.
     (b) Paragraph 10B of the Agreement is amended by adding the following
definitions thereto in appropriate alphabetical order:
     “Amendment No. 4 Effective Date” shall have the meaning given in Letter
Amendment No. 4 to this Agreement.
     “Chief Acquisition” means the acquisition of Chief Midstream Holdings LLC,
a Texas limited liability company, pursuant to the Chief Purchase and Sale
Agreement.
     “Chief Acquisition Documents” means the Chief Purchase and Sale Agreement
and all other agreements, instruments or documents executed in connection
therewith or otherwise related to the Chief Acquisition.
     “Chief Purchase and Sale Agreement” means the Membership Interest Purchase
and Sale Agreement dated as of May 1, 2006 among the various parties listed
therein as “sellers”, Chief Midstream Holdings LLC, Chief Resources LLC and
Crosstex Energy Services, L.P.
     (c) The definition of “Closing Leverage Period” in paragraph 10B of the
Agreement is deleted in its entirety.

4



--------------------------------------------------------------------------------



 



     6. Consent. Notwithstanding the provisions of paragraphs 6C(3) and 6C(4) of
the Agreement, the Purchasers hereby consent to the Chief Acquisition, the
execution and/or delivery of the Chief Acquisition Documents and the performance
and consummation of the transactions contemplated by the Chief Acquisition
Documents.
     7. Representations and Warranties. In order to induce the Purchasers to
enter into this Amendment, the Company hereby represents and warrants as
follows:
     (a) The execution, delivery and performance by the Company and the
Guarantors of this Amendment, the Agreement, as amended hereby, and each of
documents described in paragraph 8 hereof to which each is a party, have in each
case been duly authorized by all necessary limited liability company, limited
partnership or other organizational action and do not and will not
(i) contravene the terms of the Company Partnership Agreement or the partnership
agreement or certificate of formation (or other organizational documents) of the
General Partner, the Company or any of their Subsidiaries, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
document evidencing any contractual obligation to which the General Partner, the
Company or any of their Subsidiaries is a party and which could subject any
holder of Notes to any liability, (iii) conflict with or result in any breach or
contravention of any order, injunction, writ or decree of any governmental
authority binding on the General Partner, the Company, any of their Subsidiaries
or their respective properties, (iv) violate any applicable law binding on or
affecting the General Partner, the Company or any of their Subsidiaries, or (v)
adversely affect the enforceability of any Lien of the Security Documents.
     (b) Each of the representations and warranties contained in paragraph 8 of
the Agreement is true and correct in all material respects on and as of the date
hereof, and will be true and correct in all material respects immediately upon,
and as of the date of, the effectiveness of this Amendment in each case except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
     (c) On and as of the date hereof, and after giving effect to this
Amendment, no Default or Event of Default exists under the Agreement.
     (d) No Governmental Action is required for the due execution, delivery or
performance by the Company or the Guarantors of this Amendment, the Agreement,
as amended hereby or each of the documents (other than the Chief Purchase and
Sale Agreement) described in paragraph 8 hereof to be executed by the Company or
any Guarantor. All Governmental Action required for the due execution, delivery
or performance by the Company or the Guarantors of the Chief Purchase and Sale
Agreement have been obtained, except such Governmental Actions that the failure
to obtain could not reasonably be expected to have a Material Adverse Effect.
     (e) This Amendment, the Agreement, as amended hereby, and each of the
documents described in paragraph 8 hereof to be executed by the Company or any
Guarantor, constitute legal, valid and binding obligations of the Company or
such Guarantor, as applicable, enforceable against the Company or such
Guarantor, as applicable, in accordance with their

5



--------------------------------------------------------------------------------



 



respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether such enforceability is considered in any proceeding in
law or in equity).
     (f) The quarterly and annual financial statements most recently delivered
to each Holder pursuant to paragraphs 5A(i) and 5A(ii) of the Agreement fairly
present the Consolidated financial condition of the Company and its Subsidiaries
as of the respective dates thereof and the Consolidated results of the
operations of the Company and its Subsidiaries for the respective fiscal periods
ended on such dates, all in accordance with GAAP applied on a consistent basis
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the quarterly financial statements). Since December 31, 2005, no
Material Adverse Effect has occurred. The Company and its Subsidiaries have no
material contingent liabilities except as disclosed in such financial statements
or the notes thereto.
     (g) There is no pending or, to the knowledge of the Company, threatened
action or proceeding affecting the Company or any Subsidiary before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.
     (h) Neither the Company, the General Partner, the Ultimate General Partner
nor any of their Subsidiaries have paid, or agreed to pay, any fees or other
compensation for or with respect to the amendment to the Amendment to Bank
Agreement (as defined below), except as expressly set forth therein or in any
fee letter executed in connection therewith, the contents of which have been
described to The Prudential Insurance Company of America.
     8. Conditions to Effectiveness. This Amendment shall become effective as of
the date (the “Amendment No. 4 Effective Date”) first above written when and if
each of the conditions set forth in this paragraph 8 shall have been satisfied
(or waived in writing by Prudential and the Required Holder(s)).
     (a) Execution and Delivery of Documents. Each Purchaser shall have received
the following, each to be dated the date of execution and delivery thereof
unless otherwise indicated, and each to be in form and substance satisfactory to
such Purchaser and executed and delivered by each of the parties thereto, as
applicable:
     (i) this Amendment, duly executed by the Company, the Guarantors and the
Purchasers;
     (ii) an executed copy of an amendment to the Bank Agreement in form and
substance satisfactory to the Required Holder(s), permitting the transactions
contemplated hereby and by the other Loan Documents (the “Amendment to Bank
Agreement”);
     (iii) a certificate dated as of the Amendment No. 4 Effective Date from a
Responsible Officer stating that after giving effect to the consent set forth in
paragraph 6 hereof (A) all representations and warranties of the Company set
forth in this Amendment, the Agreement, as amended hereby, and each of the other
Loan Documents to which it is a party are true and correct in all material
respects; (B) no Event of Default

6



--------------------------------------------------------------------------------



 



or Default has occurred and is continuing; and (C) the conditions in this
paragraph 8 have been met or waived;
     (iv) a certificate dated as of the Amendment No. 4 Effective Date from the
Chief Financial Officer of the Company stating that the Company and its
Subsidiaries are Solvent on a Consolidated basis after giving effect to the
Chief Acquisition, this Amendment and the transactions contemplated hereby;
     (v) a certificate of the secretary or assistant secretary of the Ultimate
General Partner certifying as of the Amendment No. 4 Effective Date to (A) the
existence of the Company and the General Partner, (B) the Company Partnership
Agreement, (C) the General Partner’s organizational documents, (D) the Ultimate
General Partner’s organizational documents, (E) the resolutions of the Ultimate
General Partner approving the Chief Acquisition, this Amendment and the other
Loan Documents executed and delivered on or before the date of such certificate,
and (F) all documents evidencing other necessary corporate, partnership or
limited liability company action and governmental approvals, if any, with
respect to this Amendment and the other Loan Documents executed and delivered on
or before the date of such certificate;
     (vi) certificates of good standing and existence for the Company, the
General Partner and the Ultimate General Partner from the applicable state in
which the Company, the General Partner and the Ultimate General Partner is
organized;
     (vii) copies of the Chief Purchase and Sale Agreement together with the
exhibits and schedules thereto certified by a Responsible Officer as being true
and correct copies of such documents as of the date hereof; and
     (viii) such other documents, governmental certificates, agreements and lien
searches as such Purchaser may reasonably request.
          (b) No Material Adverse Effect. Since December 31, 2005, there shall
not have occurred (i) any event, development, or circumstance that has caused or
could reasonably be expected to cause a material adverse effect on (x) the
condition (financial or otherwise), results of operation, assets, liabilities,
management, prospects or value of the Company and its Subsidiaries, taken as a
whole, (y) the validity or enforceability of this Amendment, the Agreement, as
amended hereby, or any of the Loan Documents or (z) the rights and remedies of
the Purchasers under this Amendment, the Agreement, as amended hereby, or any of
the Loan Documents, (ii) any event, development, or circumstance that has caused
or could reasonably be expected to cause a material adverse condition or
material adverse change that calls into question in any material respect the
Projections (as defined below) or any of the material assumptions on which such
Projections were prepared, or (iii) any change, effect, event or occurrence with
respect to the financial condition, properties, assets or operations of the
Chief Acquired Companies that is material and adverse to the Chief Acquired
Companies, taken as a whole, provided that in determining whether such a change,
effect, event or occurrence has occurred, the following shall not be considered:
changes, effects, events and occurrences relating to (A) the natural gas
pipeline, treating and processing industry generally (including the price of
natural gas and the costs associated with the drilling and/or production of
natural gas), (B) any general

7



--------------------------------------------------------------------------------



 



market, economic, financial or political conditions, or outbreak or hostilities
or war, in the United States, or (C) the transactions contemplated by the Chief
Purchase and Sale Agreement; provided, however, that to be excluded under
subsection (B) above, such condition may not disproportionately affect, as
compared to others in such industry, any of the Chief Acquired Companies, or
their respective businesses, assets, properties, results of operation or
condition (financial or otherwise). No Purchaser shall have become aware after
April 28, 2006 of any information or other matter affecting the Company, the
Chief Acquisition or the transactions contemplated by this Amendment that is
inconsistent in a material and adverse manner with any such information or other
matter disclosed in writing to any one or more of the Purchasers prior to the
date hereof.
          (c) No Default. No Event of Default or Default shall have occurred and
be continuing or would result in connection with the Chief Acquisition or
application of the proceeds therefrom.
          (d) Representations and Warranties. The representations and warranties
of the Company and the Guarantors contained in paragraph 7 hereof, in paragraph
8 of the Agreement, as amended hereby, and in each of the other Loan Documents
executed and delivered on or before the Amendment No. 4 Effective Date and after
giving effect to the consent set forth in paragraph 6 hereof shall be true and
correct in all material respects on and as of the Amendment No. 4 Effective Date
both before and after giving effect to the borrowing under the Bank Agreement in
connection with the Chief Acquisition and to the application of the proceeds
from the borrowing under the Bank Agreement in connection with the Chief
Acquisition, as though made on and as of such date, other than any such
representations or warranties that, by their terms refer to a specific date.
          (e) No Material Litigation. No action, suit, investigation or
proceeding shall be pending or, to the knowledge of the Company, threatened in
any court or before any arbitrator or governmental authority that (i) could
reasonably be expected to have a Material Adverse Effect or (ii) relates to the
Chief Acquisition.
          (f) Payment of Fees and Expenses. The Company shall have paid all
costs and expenses that have been invoiced and are payable pursuant to paragraph
11B of the Agreement.
          (g) Financial Information. Such Purchaser shall have received
financial projections of the Company and its Subsidiaries for the fiscal years
2006 through 2010 and incorporating the advances provided for in the Amendment
to Bank Agreement and the Chief Acquisition (the “Projections").
          (h) Bank Agreement. All of the conditions precedent to the
effectiveness of the Amendment to Bank Agreement shall have been met or waived
on or prior to the Amendment No. 4 Effective Date.
          (i) Due Diligence. Such Purchaser shall have received such financial,
business and other information regarding the Chief Acquisition as such Purchaser
shall have reasonably requested, including, without limitation, information as
to possible contingent

8



--------------------------------------------------------------------------------



 




liabilities, tax matters, collective bargaining agreements and other
arrangements with employees, and the financial statements and Projections
referred to in paragraph 8(g) hereof.
          (j) Equity Issuance Proceeds. The Company shall have received the
proceeds of an Equity Issuance in immediately available funds, after payment of,
or provision for, all brokerage commissions and other reasonable out-of-pocket
fees and expenses, in amount equal to at least $250,000,000.
          (k) Chief Acquisition.
               (i) The terms and conditions of the Chief Acquisition Documents
shall be in form and substance satisfactory to such Purchaser (it being agreed
that the Chief Acquisition Documents that have been delivered to such Purchaser
are satisfactory).
               (ii) Except as otherwise disclosed in writing and acceptable to
such Purchaser, the Chief Acquisition Documents shall be in full force and
effect and no material term or condition thereof shall have been amended,
modified or waived in writing after the execution thereof, unless such
amendment, modification or waiver could not reasonably be expected to be
materially adverse to the interests of the Company or the Purchasers.
               (iii) The Chief Acquisition shall, substantially concurrently
with the effectiveness of this Amendment have been consummated by the Company,
and all other conditions to the Chief Acquisition as set forth in the Chief
Acquisition Documents shall have been satisfied or waived in form and substance
satisfactory to such Purchaser, unless such waiver could not reasonably be
expected to be materially adverse to the interests of the Company or the
Purchasers.
          (l) Consents. The Company shall have received all necessary or, in the
discretion of the Required Holder(s), advisable, third-party consents or
agreements required for the consummation of the Chief Acquisition.
     9. Miscellaneous.
     (a) Effect on Agreement. On and after the Amendment No. 4 Effective Date,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or
words of like import referring to the Agreement and each reference in the Notes
and all other documents executed in connection with the Agreement to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Agreement shall mean the Agreement as amended by this Amendment. The Agreement,
as amended by this Amendment, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. Except as expressly
set forth in paragraph 6 hereof, the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy under
the Agreement nor constitute a waiver of any provision of the Agreement. Without
limiting the generality of the foregoing, nothing in this Amendment shall be
deemed to (i) except as expressly set forth in paragraph 6 hereof, constitute a
waiver of compliance or consent to noncompliance by the Company or any other
Person with respect to any term, provision, covenant or condition of the
Agreement or any other Loan Document or (ii) prejudice any right or remedy that
any holder of Notes may now have or may have in the future under or in
connection with the Agreement or any other Loan Document.

9



--------------------------------------------------------------------------------



 



     (b) Counterparts. This Amendment may be executed in any number of
counterparts (including those transmitted by facsimile) and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.
     (c) Expenses. The Company confirms its agreement, pursuant to paragraph 11B
of the Agreement, to pay promptly all out-of-pocket expenses of the Purchasers
related to the preparation, negotiation, reproduction, execution and delivery of
this Amendment and all matters contemplated hereby and thereby, including
without limitation all fees and out-of-pocket expenses of the Purchasers’
special counsel.
     (d) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.
     (e) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranties, each of the Guarantors consents to the execution
and delivery of this Amendment by the parties hereto. As a material inducement
to the undersigned to amend the Agreement as set forth herein, each of the
Guarantors respectively (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Guaranty to which it is a party, and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.
     (f) FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
{Remainder of this page blank; signature page follows.}

10



--------------------------------------------------------------------------------



 



     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning at least one counterpart to the Company at
2501 Cedar Springs, Suite 600, Dallas, Texas 85201.

                  Very truly yours,    
 
                CROSSTEX ENERGY, L.P.    
 
           
 
  By:   Crosstex Energy GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    

Agreed to as of the Amendment No. 4 Effective Date:
PRUDENTIAL INVESTMENT MANAGEMENT, INC.

         
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
       
PRUCO
  LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



          PRUCO LIFE INSURANCE COMPANY OF
    NEW JERSEY    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        GIBRALTAR LIFE INSURANCE CO., LTD.    
 
       
By:
  Prudential Investment Management (Japan), Inc.,    
 
  as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as Sub-Adviser    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        RGA REINSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        CONNECTICUT GENERAL LIFE INSURANCE
    COMPANY    
 
       
By:
  Prudential Investment Management, Inc.,
as Investment Manager    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



          ZURICH AMERICAN INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        THE PRUDENTIAL LIFE INSURANCE
    COMPANY, LTD.    
 
       
By:
  Prudential Investment Management (Japan), Inc.,    
 
  as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as Sub-Adviser    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    
 
        PRUDENTIAL RETIREMENT INSURANCE
     AND ANNUITY COMPANY    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as investment manager    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



          MTL INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors, L.P.    
 
  (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Authorized Signatory    
 
       
 
  Vice President    

Agreed to and acknowledged by each of the undersigned for the purposes set forth
in paragraph 9(e) hereof:

                  GUARANTORS:    
 
                CROSSTEX ACQUISITION MANAGEMENT, L.P.         CROSSTEX
MISSISSIPPI PIPELINE, L.P.         CROSSTEX SEMINOLE GAS, L.P.         CROSSTEX
ALABAMA GATHERING SYSTEM, L.P.         CROSSTEX MISSISSIPPI INDUSTRIAL GAS
SALES, L.P.         CROSSTEX GULF COAST TRANSMISSION LTD.         CROSSTEX GULF
COAST MARKETING LTD.         CROSSTEX CCNG GATHERING LTD.         CROSSTEX CCNG
PROCESSING LTD.         CROSSTEX CCNG TRANSMISSION LTD.         CROSSTEX
TREATING SERVICES, L.P.         CROSSTEX NORTH TEXAS PIPELINE, L.P.        
CROSSTEX NORTH TEXAS GATHERING, L.P.         CROSSTEX NGL MARKETING, L.P.      
  CROSSTEX NGL PIPELINE, L.P.    
 
           
 
  By:   Crosstex Energy Services GP, LLC    
 
      Sole General Partner of each above limited partnership    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



                  CROSSTEX ENERGY SERVICES, L.P.    
 
           
 
  By:   Crosstex Operating GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    
 
                CROSSTEX OPERATING GP, LLC         CROSSTEX ENERGY SERVICES GP,
LLC         CROSSTEX LIG, LLC         CROSSTEX TUSCALOOSA, LLC         CROSSTEX
LIG LIQUIDS, LLC         CROSSTEX PIPELINE, LLC         CROSSTEX PROCESSING
SERVICES, LLC         CROSSTEX PELICAN, LLC    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    
 
                CROSSTEX PIPELINE PARTNERS, LTD.    
 
           
 
  By:   Crosstex Pipeline, LLC, its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



                  SABINE PASS PLANT FACILITY JOINT VENTURE    
 
           
 
  By:   Crosstex Processing Services, LLC,    
 
      as general partner    
 
      and    
 
  By:   Crosstex Pelican, LLC, as general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    

Signature Page to Letter Amendment No. 4

 